--------------------------------------------------------------------------------




Exhibit 10.2




EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the 25 day of March, 2008,

B E T W E E N:

COMMUNICATE.COM DELAWARE, INC. a corporation incorporated under the laws of
Delaware, California

(the “Company”)

OF THE FIRST PART

- and -

Harjeet Taggar,

of the City of London, United Kingdom




(the “Manager”)

OF THE SECOND PART

WHEREAS the Company and the Manager entered into that certain Agreement and Plan
of Merger By and Among Communicate.com, Inc., Communicate.com Delaware, Inc.,
Entity, Inc., and the Founders, dated March 25, 2008 (the “Merger Agreement”);
and

WHEREAS pursuant to the terms of the Merger Agreement the Company and the
Manager wish to enter into this agreement to set forth the rights and
obligations of each of them as regards the Manager’s employment with the Company
in the United States;

NOW THEREFORE witnesseth that in consideration of the premises and the terms and
conditions herein contained, the parties hereto covenant and agree with each
other as follows:

1.

Definitions




In this Agreement the following terms shall have the following meanings
respectively:

“Affiliates” has the meaning attributed to such term in the  Rules and
Regulations of the Securities and Exchange Commission as the same is now
constituted;

“Agreement” means this agreement as it may be amended or supplemented from time
to time, and the expressions “hereof, “herein”, “hereto”, ‘hereunder”, “hereby”
and similar expressions refer to this Agreement and unless otherwise indicated,
references to sections are to sections in this Agreement;





--------------------------------------------------------------------------------

 

- 2 -

 







“Benefits” has the meaning attributed to such term in section 3.5;

“Board” means the board of directors of the Company.

“Business Day” means any day, other than Saturday, Sunday or any statutory
holiday in the State of Washington;

Change of Control of the Company” means a transaction or a series of
transactions whereby directly or indirectly:

(i)

any Person or combination of Persons acting jointly and in concert (other than
the Manager or a corporation controlled directly or indirectly by the Manager)
acquires beneficially a sufficient number of securities of the Company to
materially affect the control of the Company as provided below. For the purposes
of this Agreement, a Person or combination of Persons acting jointly and in
concert, holding shares or other securities in excess of the number which,
directly or following the conversion or exercise thereof, would entitle the
holders thereof to cast 35% or more of the votes attached to all shares of the
Company which may be cast to elect directors of the Company, shall be deemed to
affect materially the control of the Company, in which case the Change of
Control of the Company shall be deemed to occur on the date that is the later of
the date that the security representing one more than that required to cast 35%
of the votes attached to all shares of the Company which may be cast to elect
directors of the Company is acquired or the date on which the Persons acting
jointly and in concert agree to so act;




(ii)

the Company shall consolidate or merge with or into, amalgamate with, or enter
into a statutory arrangement or business combination with, any other Person
(other than a corporation controlled directly or indirectly by the Manager) and
in connection therewith, all or part of the outstanding shares of the Company
which have voting rights attached thereto shall be changed in any way,
reclassified or converted into, exchanged or otherwise acquired for shares or
other securities of the Company or any other Person or for cash or any other
property and control of the Company is thereby materially affected, as provided
above in clause (i), in which case the Change of Control of the Company shall be
deemed to occur on the date of closing of the consolidation, merger
amalgamation, statutory arrangement or business combination, as the case may be;
or




(iii)

the Company shall sell or otherwise transfer, including by way of the grant of a
leasehold interest (or one or more subsidiaries of the Company shall sell or
otherwise transfer, including without limitation by way of the grant of a
leasehold interest) property or assets aggregating more than 50% of the
consolidated assets (measured by either book value or fair market value based on
the most recent audited financial statements) of the Company and its
subsidiaries as of the end of the most recently completed financial year to any
other Person or Persons, in which case the Change of Control of the Company
shall be deemed to occur on the date of transfer of the assets representing one
dollar more than 50% of the consolidated assets;





--------------------------------------------------------------------------------

 

- 3 -

 







other than a transaction or series of transactions which involves a sale of
assets of the Company with which the Manager is involved as a purchaser in any
manner, whether directly or indirectly, and whether by way of participation in a
corporation or partnership that is a purchaser or by provision of debt, equity
or purchase leaseback financing (but excluding where the Manager’s sole
involvement with such a purchase is the ownership of an equity interest of less
than 5% of the acquirer where the acquirer is a public company) and the Manager
and Persons acting jointly and in concert with the Manager hold securities of
the acquirer which, directly, or following the conversion or exercise thereof,
would entitle the holders thereof to cast 5% or more of the votes attached to
all shares or other interests of the acquirer which may be cast to elect
directors or the management of the acquirer.




“Confidential Information” means all confidential or proprietary information,
intellectual property (including trade secrets) and confidential facts relating
to the business or affairs of the Company or any of its Affiliates;

“Disability” has the meaning attributed thereto in any disability insurance
policy carried on the life of the Manager by the Company, provided that if the
Company is not carrying such a disability policy, “Disability” means the mental
or physical state of the Manager such that the Manager has been unable due to
illness, disease or other mental or physical disability to fulfil his
obligations as an employee or officer of the Company either for any consecutive
90 day period or for any period of 180 days (whether or not consecutively) in
any consecutive 12 month period, or a court of a competent jurisdiction has
declared the Manager to be mentally incompetent or incapable of managing his
affairs;

“Effective Date” has the meaning attributed to such term in section 2.1;

“Employment Period” has the meaning attributed to such term in section 2.4;

“Just Cause” means the wilful failure of the Manager to properly carry out his
duties after notice by the Company of the failure to do so and an opportunity
for the Manager to correct the same within 60 days from the date of receipt of
such notice, or theft, fraud, dishonesty or material misconduct by the Manager
involving the property, business or affairs of the Company or the carrying out
of the Manager’s duties, or the conviction of the Manager for any criminal
offence which the Board determines in good faith would adversely affect the
Manager’s ability to perform his duties hereunder, including a conviction for an
offence which adversely reflects on the integrity or reputation of the Manager
or the Company;  

“Person” includes individuals, partnerships, associates, trusts, unincorporated
organizations or a regulatory body or agency, government or governmental agency
or authority or entity however designated or constituted;

“Termination Without Cause” or “Terminated Without Cause” have the meaning
attributed to such terms in section 6.3;





--------------------------------------------------------------------------------

 

- 4 -

 







2.

Employment of the Manager

2.1.

To Be Director of Product Management.  The Company shall employ the Manager, and
the Manager shall serve the Company, in the position of Director of Product
Management and a director of the Company, effective as of and from the Closing
Date (as defined in the Merger Agreement) (the “Effective Date”), on the terms
and conditions and for the remuneration hereinafter set out.  In such position,
the Manager shall perform or fulfil such duties and responsibilities as the
Company may designate from time to time and as are reasonably consistent with
the position of a Director of Product Management.  In his capacity as an officer
and employee of the Company, the Manager shall report to the President of the
Company.

2.2.

Performance of Duties.  The Manager hereby agrees to be employed by the Company
as herein provided, shall faithfully, honestly and diligently serve the Company
and shall, subject to section 2.1 above, carry out such tasks as the Company may
from time to time request.  The Manager shall (except in the case of illness or
accident) devote all of his working time and attention to his employment
hereunder and shall use his best efforts to promote the interests of the
Company.

2.3.

Annual Review of this Agreement.  The terms and conditions contained in this
Agreement shall be subject to annual review by the Board, representatives of
whom shall consult with the Manager in the course of such review.  The Board and
Manager will negotiate in good faith any changes to the terms and conditions of
this Agreement as are appropriate to reflect the value of the services of the
Manager to the Company and the success of the Company in establishing and
achieving business goals for the Company, provided however, that if the Board
recommends an amendment that would constitute a material change in the
remuneration or responsibilities of the Manager, with which the Manager does not
agree and the Board persists in insisting on such amendment, the Manager will be
entitled to treat such event as Termination Without Cause and the provisions of
section 6.3 shall thereby apply effective as of the date of such amendment.

2.4.

Employment Period.  The Manager’s employment hereunder, subject to section 6
hereof, shall be for a three-year term or any extension thereof, commencing from
the Effective Date (the “Employment Period”).  

3.

Remuneration

3.1.

Base Salary.  During the period of the Manager’s employment hereunder, the
Company shall pay the Manager a gross base salary (the “Salary”) in the
aggregate amount of $100,000 in respect of each year thereof, subject to section
3.2 below, payable in equal instalments on the closest Business Day to the
middle and the end of each month during such year.  

3.2.

Cost of Living Increase  The Salary shall be increased in respect of each year
during the Employment Period commencing on the Effective Date by a percentage
equal to the percentage increase, if any, in the consumer price index, all items
for Vancouver, as published by Statistics Canada under the authority of the
Statistics Act (Canada) (the “CPI”), for the immediately preceding year.





--------------------------------------------------------------------------------

 

- 5 -

 







3.3.

Bonus Remuneration.  The Manager may, in respect of each year of his employment
hereunder, be entitled to a cash bonus of up to 30% of his Salary for such year
of employment as determined by the Board in its sole discretion in accordance
with the Company’s ongoing programmes and objectives and as the same shall be
mutually agreed between the Company the Manager , which shall be paid within 30
days following the date as of when the audited financial statements for such
year have been approved by the Board.    

3.4.

Stock Options.  The Manager will be granted an option to purchase during the
Employment Period up to 100,000 common shares of the Company at the then market
price on the Effective Date of the grant which will be exercisable with respect
to 33,333 shares on the first anniversary of the Effective Date and thereafter
8,330 shares on the last day of each successive three-month period, provided
that if the Manager is Terminated without Cause, or is deemed to be Terminated
without Cause as provided herein, the Manager shall retain all vested options
and unvested options and fifty percent (50%) of the unvested options as of the
date of termination; however, (i) if on or prior to the end of the fifth month
following the Effective Date, fifty percent (50%) of the options exercisable on
the first anniversary of the Effective Date; (ii) if from the first day of the
sixth month following the Effective Date, to on or prior to the end of the first
anniversary of the Effective Date, fifty percent (50%) of the options
exercisable on the first anniversary of the Effective Date and an additional
1/12 of the options exercisable on the first anniversary of the Effective Date
for each month thereafter. Additional terms and condition of the option grant
and exercise shall be set forth in an Option Agreement and under the terms of
the Company’s Stock Option Plan.

3.5.

Benefits.  The Company shall provide to the Manager, in addition to the Salary
and any bonus remuneration, all such benefits (the “Benefits”) as it makes
available from time to time to the management and other employees of the Company
in accordance with and subject to the terms and conditions of the applicable
fund, plan or arrangement relating thereto.

3.6.

Disability Insurance.  The Company will obtain and maintain disability insurance
with respect to the Manager on such terms and in such amount as are normal and
reasonable in relation to the Company and the industry in which it operates..

3.7.

Statutory Deductions.  The Company shall deduct from the Salary, any bonus
remuneration and any other payments and allowances provided for herein, all such
amounts as are required by law to be withheld and deducted at source and shall
remit the same to the required governmental authority or agency.




4.

Expenses  

(a)  Travel Expenses.  The Company shall pay or reimburse the Manager for all
travel (including business class flights) and out-of-pocket expenses reasonably
incurred or paid by the Manager in the performance of his duties and
responsibilities upon presentation of expense statements or receipts or such
other supporting documentation as the Company may reasonably require.





--------------------------------------------------------------------------------

 

- 6 -

 







(b)  Relocation Expenses.  In addition, the Company shall pay or reimburse the
Manager for all reasonable moving expenses associated with his move from London,
United Kingdom to Vancouver, Canada. Such expenses shall be approved in advance
by the Company.

 5.

Vacation  

The Manager shall be entitled during each year of his employment hereunder to
vacation with pay of four (4) weeks.  Such vacation shall be taken by the
Manager at such time as may be acceptable to the Company having regard to its
operations.  Notwithstanding the foregoing, in the event that the Manager’s
employment is terminated pursuant to section 6, the Manager shall not be
entitled to receive any payment in lieu of any vacation to which he was entitled
and which had not already been taken by him except to the extent, if any, of the
payments in respect of vacation pay required under applicable law.

 6.

Termination

6.1.

Termination for Just Cause.  The Company may terminate the employment of the
Manager hereunder at any time for Just Cause without notice and without further
obligations to the Manager, including without payment of any kind of
compensation either by way of anticipated earnings or damages of any kind,
including without limitation, the Distribution Shares pursuant to the Merger
Agreement.

6.2.

Termination by Death.  The Manager’s employment hereunder shall be terminated
upon the death of the Manager, in which case the Company shall pay all Salary
and vacation pay earned to the date of death but unpaid to the estate of the
Manager, and the provisions of section 6.3 shall thereby apply effective as of
the date of death.

6.3.

Termination without Just Cause and without Notice.  The Company may terminate
the employment of the Manager hereunder, in its sole discretion, without notice
and without Just Cause (“Termination Without Cause” or “Terminated Without
Cause”), effective immediately upon the date as of when the Manager is advised
of such termination, and in such case the Company shall:

(a)

pay the Manager a severance allowance equivalent to the aggregate of:

(i)

an amount equivalent to the Manager’s annualized entitlement to bonus
remuneration as provided below, in a lump sum within two (2) weeks following the
date of such termination;

(b)

pay to the Manager all outstanding vacation pay and any earned but unpaid Salary
up to the date of such termination within two weeks of the date of such
termination;





--------------------------------------------------------------------------------

 

- 7 -

 







(c)

reimburse the Manager for any business expenses incurred by him up to and
including the date of such termination following provision by the Manager of
applicable receipts;

(d)

ensure that it has complied with all statutory obligations imposed by applicable
law;

(e)

ensure that the Manager shall also retain all vested option shares and unvested
option shares as provided under Section 3.4 herein; and

(f)

ensure that the Manager shall be entitled to receive all Distribution Shares
payable after the date of termination under the terms of the Merger Agreement
notwithstanding Manager’s failure to be an employee of the Company on all such
future Distribution Dates.

Unless otherwise agreed with the Company, all payments on account of Benefits
shall cease and the Company shall be under no further obligation with respect
thereto upon the termination of the Manager’s employment hereunder.  For the
purpose of clause (ii) of subsection 6.3(a) above, annualized entitlement to
bonus remuneration shall be equal to the arithmetic average of the annual
bonuses paid to the Manager during the three completed years prior to the year
in which his termination occurs, provided that if such termination occurs prior
to the completion of three years of the Manager’s employment hereunder,
entitlement to bonus remuneration shall be calculated, mutatis mutandis, on the
basis of the annual bonuses paid or payable to the Manager in respect of the
completed year or years, if any, prior to the year of such termination.

The payments referred to in clause (a) of this section 6.3 above shall be
guaranteed and shall not be subject to set-off or deduction as a result of the
Manager obtaining alternative employment following such termination or otherwise
mitigating any damages arising from such termination.  Further, such payments
are inclusive of all statutory obligations, including statutory termination and
severance payments, which may be owed to the Manager.

6.4.

Termination following a Change of Control.  In the event of a Change of Control
of the Company, the Manager may elect to resign his employment by giving written
notice to the Company within 60 days following the date of occurrence of such
Change of Control of the Company, in which event the Manager’s employment
hereunder shall be deemed to have been Terminated Without Cause by the Company
and the provisions of section 6.3 shall thereby apply effective as of the date
of such notice.

6.5.

Termination Without Cause upon Disability.  If the employment of the Manager is
terminated by the Company because of a Disability, the Manager shall be deemed
to have been Terminated Without Cause and the provisions of section 6.3 hereof
shall thereby apply effective as of the date of such termination, provided that
the amount payable to the Manager under subsection 6.3(a) hereof shall be
reduced by an amount equal to the aggregate amount of any disability benefits
payable to the Manager under any disability insurance carried by the Company in
respect of the year immediately following the date of such termination.





--------------------------------------------------------------------------------

 

- 8 -

 







6.6.

Cessation of Duties and Obligations of the Company.  Unless otherwise agreed,
the Manager shall upon receiving any notice of termination of his employment
hereunder, whether or not purported to constitute prior notice, forthwith cease
to perform his duties and responsibilities and cease to attend the Company’s
premises.  The Company’s obligations pursuant to this section 6 with respect to
the termination of the Manager’s employment hereunder shall commence as of the
date of receipt of such notice of termination except where otherwise provided
herein.

6.7.

Resignation or Retirement of the Manager.  The Manager shall provide the Company
with three (3) months prior written notice of his resignation or retirement from
the Company, except in the case of Change of Control of the Company in respect
of which section 6.4 hereof is applicable.  In the event that Manager shall
resign or retire from the Company during the Employment Period, all Distribution
Shares (as such term is defined in the Merger Agreement) not yet distributed
shall be immediately cancelled and the Company shall have no obligation to
distribute to Manager any outstanding Distribution Shares.  

6.8.

Material Change in Duties and Responsibilities.  If there has been a material
change in the Manager’s duties and responsibilities such as he is required to
assume duties that are not consistent with, or to relinquish duties that are
consistent with, those set out in section 2.1 or a material reduction in his
annual remuneration, and such change is unacceptable to the Manager, the Company
shall be considered for all purposes of this agreement to have delivered a
notice of Termination Without Cause on the date of such change terminating the
Manager’s employment and section 6.3 hereof shall thereby apply effective as of
such date.

6.9.

Deductions and Withholdings.  All payments made to the Manager pursuant to this
section 6 shall be subject to applicable deductions and withholdings.

6.10.

Complete Satisfaction.  Compliance by the Company with its obligations pursuant
to this section 6 hereof shall constitute full and final satisfaction of any
entitlement which the Manager may have with respect to the termination of his
employment hereunder, including without limitation, any entitlement to notice,
pay in lieu of notice or severance, whether arising under contract, statute or
otherwise, and the Manager shall have no action, cause of action, claim or
demand, either under statutory or common law, against the Company or any other
Person as a consequence of such termination.

6.11.

Return of Property.  In the event of the termination of the Manager’s employment
hereunder for any reason, including resignation or retirement, the Manager will
immediately return to the Company all property of the Company in his possession
or under his control.

6.12

Good Reason.  In the event of a termination of the Manager’s employment for good
reason as defined under Code Section 409A:

(a)

The Manager shall provide notice to the Company of the Manager’s good reason for
such resignation within 90 days of the initial existence of the event that gave
rise to such good reason;

(b)

The Manager shall allow the Company 30 days to remedy the event that gave rise
to the good cause;  





--------------------------------------------------------------------------------

 

- 9 -

 







(c)

In the event that the Company does not remedy the event, the Manager shall
terminate employment within two years of the initial existence of the event
giving rise to such good reason.

7.

Inventions, Etc.

7.1

The Manager agrees that any and all operational and scientific information,
including but not limited to, marketing, business plans, formulae, processes,
designs, computer software and programmes and inventions which the Manager may
conceive or make or have conceived or made in the course or arising out of his
employment with the Company (collectively, the “Works”) shall be and are the
sole and exclusive property of the Company and shall be disclosed by the Manager
to the Company.  The Manager shall, whenever requested to do so by the Company,
and without any obligation on the part of the Company to pay any royalty or
other compensation to the Manager, at the Company’s expense execute and sign any
and all applications, assignments or other instruments and do all other things
which the Company may deem necessary or appropriate:

(i)

in order to apply for, obtain, maintain, enforce or defend letters patent in
Canada or in any foreign country for any Works; or

(ii)

in order to assign, transfer, convey or otherwise made available to the Company
the sole and exclusive rights, title and interest in and to any Works.

The Manager also agrees to waive in whole any moral rights which it may have in
any Works or any part or parts thereof.  

8.

Non-Competition

The Manager shall not during the Employment Period and the 12 months immediately
thereafter (except in the event of a Change of Control of the Company), directly
or indirectly, in any manner whatsoever including, without limitation, either
individually, or in partnership, jointly or in conjunction with any other
Person, or as an employee, principal, agent, director or shareholder:

(i)

be engaged in any undertaking;

(ii)

have any financial or other interest (including an interest by way of royalty or
other compensation arrangements) in or in respect of the business of any Person;
or        

(iii)

advise, lend money to, guarantee the debts or obligations of any Person which
carries on a business;

anywhere in Canada which is the same as or substantially similar to or competes
with or would compete with the business carried on by the Company or any of its
Affiliates during the Employment Period.





--------------------------------------------------------------------------------

 

- 10 -

 







Notwithstanding the foregoing, nothing herein shall prevent the Manager from
owning up to 5% of the issued shares of a corporation, the shares of which are
listed on a recognized stock exchange or publicly traded on an over-the-counter
market, which carries on a business which is the same as or substantially
similar to or which competes with or would compete with the business of the
Company or any of its Affiliates.

9.

No Solicitation of Customers  

The Manager shall not, during the Employment Period and for the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, contact or solicit any designated customers of
the Company or any of its Affiliates for the purpose of selling to the
designated customers any services or products which are the same as or
substantially similar to, or in any way competitive with, the services or
products sold by the Company or any of its Affiliates during the Employment
Period. For the purpose of this section, a designated customer means a Person
who was a customer of the Company or of any of its Affiliates during some part
of the Employment Period.  

10.

No Solicitation of Employees  

The Manager shall not, during the Employment Period and for the 12 months
immediately thereafter (except in the event of a Change of Control of the
Company), directly or indirectly, employ or retain as an independent contractor
any employee of the Company or any of its Affiliates or induce or solicit, or
attempt to induce, any such Person to leave his or her employment.

11.

Confidentiality




The Manager shall not, either during the Employment Period hereunder or at any
time thereafter, directly or indirectly, use or disclose to any Person any
Confidential Information provided, however, that nothing in this section shall
preclude the Manager from disclosing or using Confidential Information, if:




(a)  the Confidential Information is available to the public or in the public
domain at the time of such disclosure or use, without breach of this Agreement;

(b)  disclosure of the Confidential Information is required to be made by any
law, regulation, governmental authority or court; or

(c)  the Confidential Information was received by the Manager after termination
of the Employment Period from a third party who had a lawful right to disclose
it to the Manager.

12.

Remedies

The Manager acknowledges that a breach or threatened breach by the Manager of
the provisions of sections 8 to 11, inclusive, may result in the Company and its
shareholders suffering irreparable harm which is not capable of being calculated
and which cannot be fully or adequately compensated by the recovery of damages
alone. Accordingly, the Manager agrees that the Company shall be entitled to
interim and permanent injunctive relief, specific performance and other
equitable remedies, in addition to any other relief to which the Company may
become entitled.





--------------------------------------------------------------------------------

 

- 11 -

 







13.

Co-operation by Manager

The Manager shall co-operate in all respects with the Company if the question
arises as to whether a Disability has occurred. Without limiting the generality
of the foregoing, the Manager shall authorize the Manager’s medical doctor or
other health care specialist to discuss the condition of the Manager with the
Company and shall submit to examination by a medical doctor or other health care
specialist selected by the Company, acting reasonably.

14.

Representation of Manager

The Manager represents and warrants to the Company that he is not a party to, or
bound by, any agreement or understanding with any other Person that precludes or
restricts his ability and entitlement in any way to carry out his duties of
employment with the Company as contemplated herein, free and clear of any claims
or liabilities of whatsoever nature.

15.

Arbitration

(a)

Any dispute between the parties hereto in respect of the interpretation of this
Agreement or otherwise arising under this Agreement which cannot be resolved by
the parties acting in good faith within a period of 30 days following the giving
of a written notice by one party to the other party hereto (the “Notice Period”)
will be determined by arbitration.

(b)

If a dispute is not resolved within the Notice Period, either party hereto may
thereafter by written notice delivered to the other party hereto demand
arbitration of such dispute as herein provided.

(c)

Upon a demand for arbitration as set forth above, the parties hereto will within
10 days from the date on which notice of the demand is given, appoint a single
arbitrator to resolve the dispute under the rules of the American Arbitration
Association.

(d)

The place of arbitration will be Seattle, Washington and the decision of the
arbitrator will be final and binding upon the parties hereto.

(e)

All costs of the arbitration, other than the costs of any counsel engaged by the
Manager, will be for the account of the Company.

16.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or other means of electronic communication or by hand-delivery as hereinafter
provided, except that any notice of termination by the Company under section 6
shall be hand-delivered or given by registered mail.





--------------------------------------------------------------------------------

 

- 12 -

 







Any such notice or other communication, if mailed by prepaid first-class mail at
any time other than during a general discontinuance of postal service due to
strike, lockout or otherwise, shall be deemed to have been received on the
fourth Business Day after the post-marked date thereof, or if mailed by
registered mail, shall be deemed to have been received on the day such mail is
delivered by the post office, or if sent by facsimile or other means of
electronic communication, shall be deemed to have been received on the Business
Day following the sending, or if delivered by hand shall be deemed to have been
received at the time it is delivered in person to the Manager or to the Company
at its address noted below either to the individual designated below or to an
individual at such address having apparent authority to accept deliveries on
behalf of the Company. Notice of change of address shall also be governed by
this section. In the event of a general discontinuance of postal service due to
strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile or other means of electronic
communication and shall be deemed to have been received in accordance with this
section. Notices and other communications shall be addressed as follows:

(a)

if to the Company:

Communicate.com Delaware, Inc.

c/o Communicate.com, Inc.

Suite 645

375 Water Street

Vancouver, BC, CANADA, V6B 5C6




(b)

if to the Manager:




Harjeet Taggar

4 Briar Way

Farnham Road

Slough

Berkshire

SL2 1ER

United Kingdom




With a copy to:




Mark Muntean

Jeffer Mangles Butler & Marmaro

Two Embarcadero Center

Fifth Floor

San Francisco, CA 94111




17.

Headings

The inclusion of headings in this Agreement is for convenience of reference only
and shall not affect the construction or interpretation hereof.





--------------------------------------------------------------------------------

 

- 13 -

 







18.

Invalidity of Provisions

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision by a court
of competent jurisdiction shall not affect the validity or enforceability of any
other provision thereof.

19.

Entire Agreement

This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter of this Agreement. This Agreement supersedes and replaces
all prior agreements if any, written or oral, with respect to the Manager’s
employment by the Company and any rights which the Manager may have by reason of
any such prior agreement. There are no warranties, representations or agreements
between the parties in connection with the subject matter of this Agreement
except as specifically set forth or referred to in this Agreement. No reliance
is placed on any representation, opinion, advice or assertion of fact made by
the Company or its directors, officers and agents to the Manager, except to the
extent that the same has been reduced to writing and included as a term of this
Agreement. Accordingly, there shall be no liability, either in tort or in
contract, assessed in relation to any such representation, opinion, advice or
assertion of fact, except to the extent aforesaid.

20.

Waiver, Amendment

Except as expressly provided in this Agreement, no amendment or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any provision of this Agreement shall constitute a waiver
of any other provision nor shall any waiver of any provision of this Agreement
constitute a continuing waiver unless otherwise expressly provided.

21.

Currency

All amounts in this Agreement are stated and shall be paid in United States
Dollars.

22.

Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington.

23.

Counterparts

This Agreement may be signed in counterparts and each of such counterparts shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.

24.

Acknowledgment

The Manager acknowledges that:





--------------------------------------------------------------------------------

 

- 14 -

 







(a)  the Manager has had sufficient time to review and consider this Agreement
thoroughly;

(b)  the Manager has read and understands the terms of this Agreement and the
Manager’s obligations hereunder; and

(c)  the Manager has been given an opportunity to obtain independent legal
advice, or such other advice as the Manager may desire, concerning the
interpretation and effect of this Agreement.







Signatures appear on the following page




















--------------------------------------------------------------------------------

 

- 15 -

 







IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

COMMUNICATE.COM DELAWARE, INC.

By: /s/ C. Geoffrey Hampson

                                    

Name: C. Geoffrey Hampson

 

Title: Chief Executive Officer







Witness

MANAGER:




)

Patrick Collison

)

/s/ Harjeet Taggar

__________________________

)

____________________________

Harjeet Taggar















